DETAILED ACTION
Claims 1-4, 12, 15, 22-23, 25-26, 29-34, 40, 46, 48 and 54 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Following Applicants amendments to the Claims, the objection to the Claims of the previous office action is Withdrawn.
Applicant’s Amendment: Claim 34 was amended to recite “deformation on the first mesh to obtain [[a]] an edge-deformed first mesh”.
Examiner’s Response: The Examiner agrees the amendment overcomes the objection of the previous rejection.
Following Applicants arguments and amendments, the 103 rejection of the claims of the previous action is Withdrawn and an updated 103 rejection is presented below. 
Applicant’s Argument: The prior art applied is not valid as it is by the inventor and less than a year before filing.
Examiner’s Response: The Examiner agrees that the previous prior art reference was not applicable as the publication is less than 1 year before the filing of the provisional application, but has updated the rejection with prior art references that are applicable as their publication 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters:
“620” has been used to designate both edge deformation and generated scattered field
“734” has been used to designate both Logically Quadrilateral Patch and Point Cloud of Physical object
“730” has been used to designate both Discrete Surface Currents and Surface field component 
“732” has been used to designate both Point Cloud of Physical Object and Layer Potentials
“736” has been used to designate both Parameters and Logically Quadrilateral Patch
“704” has been used to designate both CAD Design of Physical Object and Parameters
“1014” has been used to designate both Data Store Space and Patch data structure
“2610” has been used to designate both Assemble Surface Field Component and Access Improved Density Guess
“5072” has been used to designate both Initial surface field component and Field sub-components
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 13014, 2406, 3580m.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100, 700A-D, 800, 806, 900, 1104, 1116, 1714, 1700, 2004, 2200, 230, 2406A, 2810, 2910, 3010, 3506, 3508m, 3800, 3808, 4100, 4200, 4300, 5024, 5030, 5038, 5050.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities: “each product of one dimensional discrete function approximators” in line 15 is improper as it is not the first recitation. Suggested correction is “each product of the one dimensional discrete function approximators”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities: “the plurality of quadrilateral patches” in lines 21 and 22 is improper as it is not the first recitation. Suggested correction is “the plurality of logically quadrilateral patches”
Claim 22 objected to because of the following informalities: “when surface field component” in line 36 is improper as it is not the first recitation. Suggested correction is “when the surface field component”. Appropriate correction is required.
Claim 23 objected to because of the following informalities: “surface field component” in line 3 is improper as it is not the first recitation. Suggested correction is “the surface field component”.  Appropriate correction is required.
Claim 29 objected to because of the following informalities: It is dependent on a canceled claim. Suggested correction is for claim 29 to be dependent on independent claim 22.  Appropriate correction is required.

Examiner’s Note: For the purposes of examination, Claim 29 will be interpreted as being dependent on Claim 22, to place it in proper dependent form.

Claim 34 objected to because of the following informalities: “a first deformed mesh” in line 6 is improper as it is not the first recitation. Suggested correction is “the first deformed mesh”.  Appropriate correction is required.
Claim 48 objected to because of the following informalities: “logically quadrilateral patches” in line 2 is improper as it is not the first recitation. Suggested correction is “one of the more than one logically quadrilateral patches”.  Appropriate correction is required.
Claim 54 objected to because of the following informalities: “an approximation node” in lines 8 and 10 is improper as there are multiple recitations of the same thing. Suggested a first approximation node” and “a second approximation node”.  Appropriate correction is required.
Claim 54 objected to because of the following informalities: “a deformation change of variables” in lines 9 and 11 is improper as there are multiple recitations of the same thing. Suggested correction is “a first deformation change of variables” and “a second deformation change of variables”.  Appropriate correction is required.
Claim 54 objected to because of the following informalities: “the approximation node” in line 13 is improper as it is unclear which approximation node it is referring back to. Suggested correction is refer back to one or more of the previous approximation notes when addressed as suggested above.  Appropriate correction is required.

Examiner’s Note: For the purposes of examination “the approximation node” will be interpreted as referring back to either the approximation node in line 8 or 10.

Claim 54 objected to because of the following informalities: “precomputed self-patch approximators” in line 18 is improper as it is not the first recitation. Suggested correction is “the precomputed self-patch approximators”.  Appropriate correction is required.
Claim 54 objected to because of the following informalities: “near-patch approximators” in line 18 is improper as it is not the first recitation. Suggested correction is “the near-patch approximators”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 12, 15, 22-23, 25-26, 29-34, 40, 46, 48 and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for simulating an objects physical response to an incident field using a series of mathematical calculations.
Step 1: Claims 1-4, 12 and 15 are directed to an apparatus, which is a machine, which is a statutory category of invention. Claims 22-23, 25-26, 29-34, 40, 46 and 48 are directed to a apparatus, which is a machine, which is a statutory category of invention. Claim 54 are directed to a apparatus, which is a machine, which is a statutory category of invention. Therefore, claims 1-4, 12, 15, 22-23, 25-26, 29-34, 40, 46, 48 and 54 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 22 and 54 are directed to the abstract idea of simulating an objects physical response to an incident field using a series of mathematical calculations, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “parameterize the plurality of logically quadrilateral patches by generating parametrization data for each of the plurality of logically quadrilateral patches, the parametrization data generated at a set of approximation nodes associated with the plurality of logically quadrilateral patches;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including generate a set of products of one-dimensional discrete function approximators, each product of one-dimensional discrete function approximators corresponding to an approximation node of the set of approximation nodes;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “generate a set of all self-patch field subcomponents based on the set of products;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “generate a plurality of vectors based on the parametrization data and a plurality of self-patch surface field subcomponents of the set of all self-patch surface field subcomponents, each of the plurality of vectors describing a respective surface field subcomponent associated with a respective logically quadrilateral patch of the plurality of quadrilateral patches;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “generate, based on the plurality of vectors, a scattered field, and at least one of modifying the computer-readable representation based on the scattered field to obtain an enhanced computer-readable representation having a desired scattered field,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “enhanced computer-readable representation; or providing the scattered field to a … configured to perform a simulation based on the scattered field.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical modeling the terahertz branch waveguide directional coupler based on the determined network parameters of the terahertz branch waveguide directional coupler.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “initialize a first mesh associated with the first patch, a second mesh associated with the second patch, and a third mesh associated with the third patch;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “determine, for a first node in the first mesh, that the second patch is a near patch based on the proximity parameter, the first approximation node in the first approximation mesh corresponding to a parametrization of the first point in the first patch;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “determine, for the first approximation node in the first mesh, a projection node in the second mesh;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “generate a self-patch contribution to a surface field component by at least: deforming, around the first approximation node in the first mesh, the first mesh by performing a first change of variables to obtain a first deformed mesh;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as generate for at least one first deformed node in the first deformed mesh a first respective product of discrete function approximators; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “generate a near-patch contribution to the surface field component by at least: deforming, around the projection node in the second mesh, the second mesh by performing a second change of variables to obtain a second deformed mesh;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “generate for at least one second deformed node in the second deformed mesh a second respective product of discrete function approximators; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “generate a far-patch contribution to the surface field component by integrating over the third patch;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “generate a plurality of surface field subcomponent approximation vectors based on the self-patch contribution, the near-patch contribution, and the far patch contribution;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “generate a surface field component based at least on surface field subcomponent approximation vectors;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 22, the limitation of “generate, when surface field component satisfies the residual tolerance, a scattered field based on a final density associated with a satisfied residual tolerance; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 54, the limitation of “generating a set of reference patches comprising parametrization data, each reference patch of the set of reference patches corresponding to a surface patch of the cad data structure, the parametrization data logically associated with approximation nodes of an approximation mesh; for an approximation node of the approximation nodes precompute self-patch approximators based on a deformation change of variables; for an approximation node of the approximation nodes precompute near-patch approximators based on a deformation change of variables;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 54, the limitation of “generate self-patch approximator weights as a product of self-patch approximators and a kernel function and a Jacobian associated with the approximation node;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 54, the limitation of “generate an initial surface field component by: generating an initial density guess; generating far-patch contributions;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical generate, based on the initial surface field component, an improved surface field component including an improved density;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 54, the limitation of “generate a residual of the improved surface field component based on an incident field; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 54, the limitation of “generate, when the residual satisfies a residual tolerance parameter, a scattered field simulation of the incident field being scattered by the physical object,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 54, the limitation of “wherein the CAD data structure is modified based on the scattered field simulation to obtain a second design of the physical object.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 22 and 54 recite the additional elements of “one or more processors”, “one or more memories”, “a physical object”, “a downstream simulator engine”, “a non-transitory data structure”, ‘a memory” however this additional element merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instructions on how to generate an objects response to a field using a series of mathematical access a patch data structure describing a surface of a scattering object, the patch data structure comprising a plurality of logically quadrilateral patches;”, Claim 22 recites “access a patch data structure describing a surface of a scattering object, the patch data structure comprising more than one logically quadrilateral patches including a first patch, a second patch, and a third patch;”, “access an incident field, a residual tolerance parameter, a proximity parameter, and a node numbers parameter;”, “store the scattered field in a non-transitory data structure”, Claim 54 recites “accessing a cad data structure describing a first design of a physical object;”, “store the near-patch and the self-patch approximator weights in a memory;”, “accessing precomputed self-patch approximators and near-patch approximators from the memory;” which is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not prove integration into a practical application.
Step 2B: Claims 1, 22 and 54 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 22 and 54 recite the additional elements of “one or more processors”, “one or more memories”, “a physical object”, “a downstream simulator engine”, “a non-transitory data structure”, ‘a memory” however this additional element merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instructions on how to generate an objects response to a field using a series of mathematical calculations. Claim 1 recites “access a patch data structure describing a surface of a scattering object, the patch data structure comprising a plurality of logically quadrilateral patches;”, Claim 22 recites “access a patch data structure describing a surface of a scattering object, the patch data structure comprising more than one logically quadrilateral patches including a first patch, a second patch, and a third patch;”, “access an incident field, a residual tolerance parameter, a proximity parameter, and a node numbers parameter;”, “store the scattered field in a non-transitory data structure”, Claim 54 recites “accessing a cad data structure describing a first design of a physical object;”, “store the near-patch and the self-patch approximator weights in a memory;”, “accessing precomputed self-patch approximators and near-patch approximators from the memory;” which is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited in a claim with a judicial exception. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further generating variables to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 3 is directed to further generating products to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 4 is directed to further generating variables using a set of clalculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 12 is directed to further defining the variables used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 15 is directed to further defining the data structure and parameters used for calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” The limitations “access a computer aided design (CAD) file describing the scattering object as a three-dimensional object having a three-dimensional surface;” and “storing the set of logically quadrilateral patches as the patch data structure in memory,
Dependent claim 23 is directed to further calculations based on the results of previous calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 25 is directed to further defining the data used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” The limitation “storing, in a data structure configured to contain or reference approximation node data, for each approximation node of the first mesh” is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited in a claim with a judicial exception.
Dependent claim 26 is directed to further defining parameter values, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” 
Dependent claim 29 is directed to further defining the nodes of the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 30 is directed to further defining the meshes used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 31 is directed to further defining how the data is organized, which further narrows the abstract idea identified in the independent claim, which is directed to storing the data structure in transitory or non-transitory memory.” is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited in a claim with a judicial exception.
Dependent claim 32 is directed to further defining the deforming calculation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 33 is directed to further defining the change of variables, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 34 is directed to further defining when to perform the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 40 is directed to further defining when to perform the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 46 is directed to further defining the mesh, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 48 is directed to further defining the patches, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 1-4, 12, 15, 22-23, 25-26, 29-34, 40, 46, 48 and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 22, 23, 29, 31-34, 40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. “A Fast, High-Order Algorithm for the Solution of Surface Scattering Problems: Basic Implementation, Tests, and Applications” (hereinafter “Bruno 1”), in view of Bruno et al. “A high-order integral solver for scalar problems of diffraction by screens and apertures in three-dimensional space” (hereinafter “Bruno 2”)
Regarding claim 1, Bruno 1 teaches one or more processors; and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to: (Page 100 Table 3, computers are used to run the scattering algorithm)
access a patch data structure describing a surface of a scattering object, the patch data structure comprising a plurality of logically quadrilateral patches; (Figure 1 and 3, Page 84-86 Section 2, Pages 86-88 Section 3, Patches are used to define the scattering object and quadrilateral patches are made)
parameterize the plurality of logically quadrilateral patches by generating parametrization data for each of the plurality of logically quadrilateral patches, the parametrization data generated at a set of approximation nodes associated with the plurality of logically quadrilateral patches; (Figure 3, Page 90-93 Section 4.1, parameters of the of the equivalent source points are approximated)
generate a set of products of one-dimensional discrete function approximators, each product of one-dimensional discrete function approximators corresponding to an approximation node of the set of approximation nodes; (Figure 3, Abstract, Page82 Introduction, Page 85 Section 2, Page 89 Section 3.1, Page 90-93 Section 4.1 An approximation algorithm is used for each node to approximate each node as an equivalent source)
generate a set of all self-patch field subcomponents based on the set of products; (Figures 2 and 3, Page 90-93 Section 4.1, a self-patch field of subcomponents is created)
generate a plurality of vectors based on the parametrization data and a plurality of self-patch surface field subcomponents of the set of all self-patch surface field subcomponents, (Figures 2 and 3, Page 84 Section 2, Page 90-93 Section 4.1, Pages 94 and 95 section 4.3, Vectors for each point are created)
each of the plurality of vectors describing a respective surface field subcomponent associated with a respective logically quadrilateral patch of the plurality of quadrilateral patches; (Figures 2 and 3, Page 84 Section 2, Page 90-93 Section 4.1, Page 93-94 Section 4.2 Pages 94 and 95 section 4.3, the surface vectors describe each equivalent source created at the surface nodes)
generate, based on the plurality of vectors, a scattered field, and (Figure 4, Page 84 Section 2, Page 90-93 Section 4.1, Page 93-94 Section 4.2 Pages 94 and 95 section 4.3, a scattering field is created)
Bruno 1 does not explicitly teach An apparatus for simulating a physical response of a physical object to an incident field based on a computer-readable representation of the physical object, the apparatus comprising: at least one of modifying the computer-readable representation based on the scattered field to obtain an enhanced computer-readable representation having a desired scattered field, wherein a physical object is created or modified in accordance with the enhanced computer-readable representation; or providing the scattered field to a downstream simulator engine configured to perform a simulation based on the scattered field.
Bruno 2 teaches An apparatus for simulating a physical response of a physical object to an incident field based on a computer-readable representation of the physical object, the apparatus comprising: (Abstract, Page 263 Section 11, A GMRES solver and a C++ algorithm are used to simulate a physical objects response)
at least one of modifying the computer-readable representation based on the scattered field to obtain an enhanced computer-readable representation having a desired scattered field, Abstract, Page 250 and 250 Introduction Page 263 Section 11, A GMRES solver and a C++ algorithm are used to simulate a physical objects response to a variety of fields)
wherein a physical object is created or modified in accordance with the enhanced computer-readable representation; or providing the scattered field to a downstream simulator engine configured to perform a simulation based on the scattered field. (Abstract, Table 1, Figure 10, Page 251 Introduction, Page 263 Section 11 Objects are created and sent to the simulator engine to simulate the scattered field)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bruno 1 with Bruno 2 as the references deal with calculations relating to scattering fields, in order to implement a system that simulates an objects response to an incident field, and can manipulate those variables with rectangular-polar changes as well as projections. Bruno 2 would modify Bruno 1 by simulating the response of a field directed at an object, as well as adding functionality for projections and rectangular-polar changes of variables. The benefit of doing so is fast and accurate solutions should be achievable by these algorithms for very large structures, thus providing a robust numerical workbench for the solution of classical diffraction problems by open surfaces. (Bruno 2 Conclusion)

Regarding claim 2, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 1. Bruno 1 teaches wherein the instructions are further configured to cause the one or more processors to generate a set of all near-patch field subcomponents based on the set of products. (Figures 1 and 2, all sub component points are generated, including the near patch based on the set of products)

Regarding claim 3, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 2. Bruno 1 does not explicitly teach wherein the instructions are further configured to cause the one or more processors to generate the set of products as a first sub-set of products associated with self-patch deformed nodes and a second sub-set of products associated with near-patch deformed nodes associated with at least one projection node. 
Bruno 2 teaches wherein the instructions are further configured to cause the one or more processors to generate the set of products as a first sub-set of products associated with self-patch deformed nodes and a second sub-set of products associated with near-patch deformed nodes associated with at least one projection node. (Figures 2, 3, 10 and 12, Table 1, Page 269 Section 11.3.3. projection areas are created that are created based on association with self and near patch nodes)

Regarding claim 4, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 2. Bruno 1 does not explicitly teach wherein the self-patch deformed nodes are generated by applying a rectangular-polar change of variables to a first subset of the set of approximation nodes associated with self-patch approximation nodes; and the near-patch deformed nodes are generated by applying the rectangular polar change of variables to a second subset of the set of approximation nodes associated with near-patch approximation nodes. 
wherein the self-patch deformed nodes are generated by applying a rectangular-polar change of variables to a first subset of the set of approximation nodes associated with self-patch approximation nodes; and the near-patch deformed nodes are generated by applying the rectangular polar change of variables to a second subset of the set of approximation nodes associated with near-patch approximation nodes. (Figure 2, Page 259 Section 8.3 and 8.4, Page 261 Section 9.3, Page 262 Section 9.4, a polar change of variables is applied to all nodes)

Regarding claim 12, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 1. Bruno 1 teaches wherein each vector of the plurality of vectors is further based on an acoustic kernel, an electro-magnetic kernel, an elastic kernel, or an electrostatic kernel, (Abstract, Page 81 Introduction, Page 83 Section 1, Pages 90-93 Section 4.1, Page 95 Section 4.3, Page 103 Section 6.3, Page 105 Section 6.4, Acoustic and electromagnetic kernels are used)
further wherein the incident field is an acoustic field, an electro-magnetic field, an elastic field, or an electrostatic field, (Abstract, Page 81 Introduction, Page 83 Section 1, Pages 90-93 Section 4.1, Page 95 Section 4.3, Page 103 Section 6.3, Page 105 Section 6.4, Acoustic and electromagnetic fields are used)
further wherein the incident field originates from one or more locations located either away from the scattering object or on the surface of the scattering object. (Abstract, Page 81-82 Introduction, Pages 90-93 Section 4.1, Figure 3, Equivalent sources are placed on the surface of the scattering object.

Regarding claim 22, Bruno 1 teaches one or more processors; and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to: (Page 100 Table 3, computers are used to run the scattering algorithm)
access a patch data structure describing a surface of a scattering object, the patch data structure comprising more than one logically quadrilateral patches including a first patch, a second patch, and a third patch; (Figure 1 and 3, Page 84-86 Section 2, Pages 86-88 Section 3, Patches are used to define the scattering object and quadrilateral patches are made)
access an incident field … a proximity parameter, and a node numbers parameter; (Figure 3Page 82 Introduction, Page 85 Section 2, Page 89 Secion 3.1, Page 90-93 Section 4.1, Page 94 Section 4.2, Page 104 and 105 Section 6.4, a cartesian grid is used to define each node, and a distance to each node is calculated; Abstract, Page 81 Introduction, Page 83 Section 1, Pages 90-93 Section 4.1, Page 95 Section 4.3, Page 103 Section 6.3, Page 105 Section 6.4, Acoustic and electromagnetic fields are used)
initialize a first mesh associated with the first patch, a second mesh associated with the second patch, and a third mesh associated with the third patch; (Figure 3, A mesh is created for each patch)
determine, for a first node in the first mesh, that the second patch is a near patch based on the proximity parameter, the first approximation node in the first approximation mesh corresponding to a parametrization of the first point in the first patch; (Page 82 Introduction, Page 85 Section 2, Page 89 Secion 3.1, Figure 3, Page 90-93 Section 4.1, Page 104 
generate a surface field component based at least on surface field subcomponent approximation vectors; (Figures 2 and 3, Page 84 Section 2, Page 90-93 Section 4.1, Page 93-94 Section 4.2 Pages 94 and 95 section 4.3, Vectors for each point are created)
store the scattered field in a non-transitory data structure. (Page 100 Table 3, computers are used to run the scattering algorithm and store the products in memory)
Bruno 1 does not explicitly teach An apparatus for simulating a physical response of a physical object to an incident field based on a computer-readable representation of the physical object, the apparatus comprising: access … a residual tolerance parameter, determine, for the first approximation node in the first mesh, a projection node in the second mesh; generate a self-patch contribution to a surface field component by at least: deforming, around the first approximation node in the first mesh, the first mesh by performing a first change of variables to obtain a first deformed mesh; generate for at least one first deformed node in the first deformed mesh a first respective product of discrete function approximators; and generate a near-patch contribution to the surface field component by at least: deforming, around the projection node in the second mesh, the second mesh by performing a second change of variables to obtain a second deformed mesh; generate for at least one second deformed node in the second deformed mesh a second respective product of discrete function approximators; and generate a far-patch contribution to the surface field component by integrating over the third patch; generate a plurality of surface field subcomponent approximation vectors based on the self-patch contribution, the near-patch contribution, and the far patch contribution; generate, when surface field component satisfies the residual tolerance, a scattered field based on a final density associated with a satisfied residual tolerance; and 
Bruno 2 teaches An apparatus for simulating a physical response of a physical object to an incident field based on a computer-readable representation of the physical object, the apparatus comprising: (Abstract, Page 263 Section 11, A GMRES solver and a C++ algorithm are used to simulate a physical objects response)
access … a residual tolerance parameter, (page 253 Section 3, a residual tolerance parameter is used in the GMRES iterations)
determine, for the first approximation node in the first mesh, a projection node in the second mesh; (Figures 2, 3, 10 and 12, Table 1, Page 269 Section 11.3.3. projection areas are created that are created based on association with nodes in the mesh)
generate a self-patch contribution to a surface field component by at least: deforming, around the first approximation node in the first mesh, the first mesh by performing a first change of variables to obtain a first deformed mesh; (Figure 2, Page 259 Section 8.3 and 8.4, Page 261 Section 9.3, Page 262 Section 9.4, a polar change of variables is applied to all nodes which deforms the mesh)
generate for at least one first deformed node in the first deformed mesh a first respective product of discrete function approximators; and (Figure 2, Page 259 Section 8.3 and 8.4, Page 261 Section 9.2, Page 261-2 Section 9.3, Page 262-263 Section 9.4, Page 271 and 272 Appendix B, approximations are made for each deformed node)
generate a near-patch contribution to the surface field component by at least: deforming, around the projection node in the second mesh, the second mesh by performing a second change of variables to obtain a second deformed mesh; (Figure 2, Page 259 Section 8.3 and 8.4, Page 261 Section 9.3, Page 262 Section 9.4, a polar change of variables is applied to all nodes which deforms the mesh)
generate for at least one second deformed node in the second deformed mesh a second respective product of discrete function approximators; and (Figure 2, Page 259 Section 8.3 and 8.4, Page 261 Section 9.2, Page 261-2 Section 9.3, Page 262-263 Section 9.4, Page 271 and 272 Appendix B, approximations are made for each deformed node)
generate a far-patch contribution to the surface field component by integrating over the third patch; (Figure 2, 3, Page 259 Section 8.3 and 8.4, Page 261 Section 9.3, Page 262-263 Section 9.4, the edges of the patch are integrated to determine their contribution)
generate a plurality of surface field subcomponent approximation vectors based on the self-patch contribution, the near-patch contribution, and the far patch contribution; (Pages 256 and 257 Section 6, Page 270 and 271 Appendix A, vectors based on all contributions are created for all patch points)
generate, when surface field component satisfies the residual tolerance, a scattered field based on a final density associated with a satisfied residual tolerance; and (Page 263 Section 10, a final density is used to meet the required tolerance)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bruno 1 with Bruno 2 as the references deal with calculations relating to scattering fields, in order to implement a system that simulates an objects response 

Regarding claim 23, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 22. Bruno 1 does not explicitly teach generate, when surface field component does not satisfy the residual tolerance, a second surface field component, wherein generating the first surface field component and the second surface field component includes providing, to a linear solver, density approximation vectors and the incident field.
Bruno 2 teaches generate, when surface field component does not satisfy the residual tolerance, a second surface field component, wherein generating the first surface field component and the second surface field component includes providing, to a linear solver, density approximation vectors and the incident field. (page 253 Section 3, Page 263 Section 11 a residual tolerance parameter is used in the GMRES iterations and the system is iterated until the tolerance is achieved)

Regarding claim 29, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 28. Bruno 1 teaches wherein each approximation node in the first mesh represent the intersection of two orthogonal single dimensional approximation meshes. (Pages 106-107 Appendix A, the node of the mesh represents an orthogonal intersection of the 1D meshes) 

Regarding claim 31, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 28. Bruno 1 teaches wherein generating the first mesh includes creating a mesh data structure configured to contain or reference a number of density approximations,(Page 83 Section 1, Page 85 Section 2, Tables 4 and 7, a number of density approximations are calculated)
each respective density approximation of the number of density approximations associated with a respective one of the approximation nodes in the first mesh, (Page 83 Section 1, Page 85 Section 2, Tables 4 and 7, a number of density approximations corresponds to a node in the mesh)
wherein a first surface field component approximation of the number of density approximations is an approximation at the respective approximation node of either (i) a current density or (ii) an acoustic density; and storing the data structure in transitory or non-transitory memory. (Abstract, Page 83 Section 1, Table 3, an acoustic density is taken as an acoustic field is applied, and stored in memory)

Regarding claim 32, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 22. Bruno 1 does not explicitly teach wherein deforming, around the projection node in the second mesh includes performing a rectangular-polar change of variables at a near node, relative to an approximation node in the first mesh, to obtain a rectangular-polar parameter associated with the near node.
Bruno 2 teaches wherein deforming, around the projection node in the second mesh includes performing a rectangular-polar change of variables at a near node, relative to an approximation node in the first mesh, to obtain a rectangular-polar parameter associated with the near node. (Figure 2, 3, Page 259 Section 8.3 and 8.4, Page 261 Section 9.3, Page 262-263 Section 9.4, a polar change is conducted at each node)

Regarding claim 33, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 22. Bruno 1 does not explicitly teach wherein the first change of variables is a rectangular-polar change of variables composed of a first one-dimensional change of variables along a first parametrization direction and a second one-dimensional change of variables along a second parametrization direction.
Bruno 2 teaches wherein the first change of variables is a rectangular-polar change of variables composed of a first one-dimensional change of variables along a first parametrization direction and a second one-dimensional change of variables along a second parametrization direction. (Figure 2, 3, Page 259 Section 8.3 and 8.4, Page 261 Section 9.3, Page 262-263 Section 9.4, a polar change is conducted at each node in each direction)

Regarding claim 34, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 22. Bruno 1 does not explicitly teach wherein the instructions are configured to cause the at least one of the one or more processors to perform, when the first patch lies on an edge of the scattering structure, an edge-smoothing deformation on the first mesh to obtain  an edge-deformed first mesh, further wherein deforming, around the first approximation node in the first mesh, the first mesh by performing the first change of variables to obtain a first deformed mesh includes performing the first change of variables on the edge-deformed first mesh.
Bruno 2 teaches wherein the instructions are configured to cause the at least one of the one or more processors to perform, when the first patch lies on an edge of the scattering structure, an edge-smoothing deformation on the first mesh to obtain an edge-deformed first mesh, (Page 251 Section 2, Page 253 Section 3, Page 253 Section 4.1, Page 254, 255 Section 4.2, edge smoothing truncation is applied to the nodes of the mesh)
further wherein deforming, around the first approximation node in the first mesh, the first mesh by performing the first change of variables to obtain a first deformed mesh includes performing the first change of variables on the edge-deformed first mesh. (Figure 2, 3, Page 259 Section 8.3 and 8.4, Page 261 Section 9.3, Page 262-263 Section 9.4, a polar change is conducted at each node in each direction)

Regarding claim 40, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 22. Bruno 1 does not explicitly teach wherein the instructions are configured to cause the at least one of the one or more processors to perform a precompute operation that precomputes every product of one-dimensional discrete function approximators associated with all approximation nodes in the first approximation mesh and all projection nodes of the second approximation mesh.
wherein the instructions are configured to cause the at least one of the one or more processors to perform a precompute operation that precomputes every product of one-dimensional discrete function approximators associated with all approximation nodes in the first approximation mesh and all projection nodes of the second approximation mesh. (Figure 2, Page 259 Section 8.3 and 8.4, Page 261 Section 9.2, Page 261-2 Section 9.3, Page 262-263 Section 9.4, Page 271 and 272 Appendix B, approximations are made for each deformed node)
Since computing a variables response to input is a key factor in simulating an object, whether it be precomputed or computed after another set of variables, all variables must be accounted for to produce a valid simulation. As discussed by Bruno 2, approximations are made for each node in the system. This practice is well known in the simulation world as the response of each point is needed to produce an accurate model and would follow in a simulation that precomputed some variables.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the pre-computing system and incorporate it into the system of Bruno 1 since there are a finite number of identified, predictable potential solutions (i.e. computing order) to the recognized need (computing the response of all points to the applied input) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefits of computing the response of each point are known)

Regarding claim 48, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 22. Bruno 1 teaches wherein none of the more than one logically quadrilateral patches overlap another logically quadrilateral patches. (Figure 3, Page 90 Section 4.1, the patches are non overlapping) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno 1 in view of Bruno 2, in further view of Haynes et al. USPPN 2013/0135136 (hereinafter “Haynes”). 
Regarding claim 15, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 1. Bruno 1 teaches describing the scattering object as a three-dimensional object having a three-dimensional surface; (Abstract, Page 81-82 Introduction, Page 90-93 Section 4.1 Page 93-94 Section 4.2, Page 96 Section 5, the object under test has a three dimensional surface)
generate the patch data structure describing the surface of the scattering object … by dividing the three-dimensional surface of the scattering object into the set of logically quadrilateral patches; and ((Figure 1 and 3, Page 84-86 Section 2, Pages 86-88 Section 3, Patches are used to define the scattering object and quadrilateral patches are made of the object)
storing the set of logically quadrilateral patches as the patch data structure in memory, wherein causing the at least one processor to parameterize the logically quadrilateral patches includes, for each respective logically quadrilateral patch, generating a respective set of parametrization functions and storing the respective set of parametrization functions in the patch data structure. (Table 3, (Figure 3, Page 90-93 Section 4.1, parameters of the of the equivalent source points are approximated by parameterization functions)
computer aided design (CAD) file, generate … data … from the CAD file
Ashdown teaches computer aided design (CAD) file, generate … data … from the CAD file ([0137], [0140], [0141], Scattered field parameters are created from Cad models that are inputted into the system)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bruno 1 and Bruno 2 with Haynes as the references deal with calculations relating to scattering fields, in order to implement a system that inputs CAD files. Haynes would modify the combination of Bruno 1 and Bruno 2 by allowing the system to accept CAD files as inputs. The benefit of doing so is any designed object can be inputted into the system to test its response to an applied field. (Haynes [0140])

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno 1 in view of Bruno 2, in further view of Bremer et al. “A Nyström method for weakly singular integral operators on surfaces” (hereinafter “Bremer”). 
Regarding claim 25, the combination of Bruno 1 and Bruno 2 teaches the limitations of claim 22. Bruno 1 teaches wherein initializing a first mesh associated with the first patch includes storing, in a data structure configured to contain or reference approximation node data, for each approximation node of the first mesh comprising: coordinates, (Figure 2, Figure 3, Page 87-88 Section 3, Page 106 APPENDIX A, each node has a set of coordinates)
parametrization values, (Table 3, Figure 3, Page 90-93 Section 4.1, parameters of the of the equivalent source points are approximated by parameterization functions)
a normal vector, (Page 83 Section 1, an external normal vector to the surface is used)
a surface element, (Figures 2 and 3, Page 84 Section 2, Page 90-93 Section 4.1, Page 93-94 Section 4.2 Pages 94 and 95 section 4.3, the surface vectors describe each equivalent source created at the surface nodes)
a coordinate derivative, (Page 85 Section 2, Page 86-88 Section 3, Page 89 Section 3.1, Pahe 95 Section 4.4, coordinate derivatives are taken)
Bruno 1 does not explicitly teach a tangential vector
Bruno 2 teaches a tangential vector (Page 258 Section 7, Page 270-271 Appendix A, tangential vectors are taken)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bruno 1 with Bruno 2 as the references deal with calculations relating to scattering fields, in order to implement a system that simulates an objects response to an incident field, and can manipulate those variables with deformations, rectangular-polar changes as well as projections. Bruno 2 would modify Bruno 1 by simulating the response of a field directed at an object, as well as adding functionality for deformations, projections and rectangular-polar changes of variables. The benefit of doing so is fast and accurate solutions should be achievable by these algorithms for very large structures, thus providing a robust numerical workbench for the solution of classical diffraction problems by open surfaces. (Bruno 2 Conclusion)
The combination of Bruno 1 and Bruno 2 does not explicitly teach a determinant
Bremer teaches a determinant (Page 4890 Section 3.1 Determinants are used)


Regarding claim 26, the combination of Bruno 1, Bruno 2 and Bremer teaches the limitations of claim 25. Bruno 1 teaches wherein the parametrization values are values defined within the first mesh and the second mesh and the third mesh by performing a mapping to a unit square. (Figure 3, Page 90-93 Section 4.1, the meshes are mapped to a unit square)

Claims 30 and 46are rejected under 35 U.S.C. 103 as being unpatentable over Bruno 1 in view of Bruno 2, in further view of Perez “Windowed integral equation methods for problems of scattering by defects and obstacles in layered media” (hereinafter “Perez”). 
Regarding claim 30, the combination of Bruno 1, Bruno 2 and Bremer teaches the limitations of claim 25. The combination of Bruno 1 and Bruno 2 does not explicitly teach wherein the single dimensional approximation meshes are Chebyshev meshes.
Perez teaches wherein the single dimensional approximation meshes are Chebyshev meshes. (Pages 81-84 Section 3.3.2.2, Chebyshev meshes are used in the scattering simulation)


Regarding claim 46, the combination of Bruno 1, Bruno 2 and Bremer teaches the limitations of claim 22. The combination of Bruno 1 and Bruno 2 does not explicitly teach wherein the first mesh is a Chebyshev mesh, and the one-dimensional discrete function approximators are Chebyshev polynomials
Perez teaches wherein the first mesh is a Chebyshev mesh, and the one-dimensional discrete function approximators are Chebyshev polynomials (Pages 81-84 Section 3.3.2.2, Chebyshev meshes are used in the scattering simulation)

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno 1 in view of Bruno 2, in further view of Haynes, and in further view of Perez.
Regarding claim 54, Bruno 1 teaches generating a set of reference patches comprising parametrization data, each reference patch of the set of reference patches corresponding to a surface patch of the cad data structure, the parametrization data logically associated with approximation nodes of an approximation mesh; (Figure 3, Abstract, Page82 Introduction, Page 85 Section 2, Page 89 Section 3.1, Page 90-93 Section 4.1 An approximation algorithm is 
for an approximation node of the approximation nodes precompute near-patch approximators based on a deformation change of variables; (Page 104 Section 6.4 approximation notes are first calculated based on a polar change)
store the near-patch and the self-patch approximator weights in a memory; (Table 3, the calculations are stored in memory)
generate an initial surface field component by: generating an initial density guess; (Page 83 Section 1 and Page 85 Section 2, unknown densities are used)
generating far-patch contributions; (Page 102 Section 6.3, Table 6, Page 108, Appendix B, Far patch contributions are used)
accessing precomputed self-patch approximators and near-patch approximators from the memory; (Table 3, Page 99 Section 6, the data is accessed in memory from each iteration)
generate, based on the initial surface field component, an improved surface field component including an improved density; (Page 83 Section 1 and Page 84-85 Section 2, Pages 90-93 Section 4.1, Pages 99-100 Section 6, Tables 6, 8 and 9, GMRES iteration improve the density to be closer to tolerance with each iteration)
Bruno 1 does not explicitly teach A computer implemented method for designing a computer model of a physical object, comprising: for an approximation node of the approximation nodes precompute self-patch approximators based on a deformation change of variables; generate self-patch approximator weights as a product of self-patch approximators and a kernel function and a Jacobian associated with the approximation node; generate, when the residual satisfies a residual tolerance parameter, a scattered field simulation of the incident field being scattered by the physical object wherein the … structure is modified based on the scattered field simulation to obtain a second design of the physical object.
Bruno 2 teaches A computer implemented method for designing a computer model of a physical object, comprising: (Abstract, Page 263 Section 11, A GMRES solver and a C++ algorithm are used to simulate a physical objects response)
for an approximation node of the approximation nodes precompute self-patch approximators based on a deformation change of variables; (Figure 2, Page 259 Section 8.3 and 8.4, Page 261 Section 9.3, Page 262 Section 9.4, a polar change of variables is applied to all nodes which deforms the mesh)
generate self-patch approximator weights as a product of self-patch approximators and a kernel function and a Jacobian associated with the approximation node; (Page 256 Section 6, Page 254 Section 4.2 a kernel function and a jacobian are associated with the approximation node)
generate, when the residual satisfies a residual tolerance parameter, a scattered field simulation of the incident field being scattered by the physical object (Figures 1, 3-12, Page 253 Section 3, the simulation is conducted when the residual tolerance is met)
wherein the … structure is modified based on the scattered field simulation to obtain a second design of the physical object. (Page 83 Section 1 and Page 84-85 Section 2, Pages 90-93 Section 4.1, Pages 99-100 Section 6, Tables 6, 8 and 9, GMRES iteration improve the density of the structure to be closer to tolerance with each iteration)

The combination of Bruno 1 and Bruno 2 does not explicitly teach accessing a cad data structure describing a first design of a physical object;the CAD data structure
Haynes teaches accessing a cad data structure describing a first design of a physical object; ([0137], [0140], [0141], Scattered field parameters are created from Cad models that are inputted into the system)
the CAD data structure ([0137], [0140], [0141], Scattered field parameters are created from Cad models that are inputted into the system)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bruno 1 and Bruno 2 with Haynes as the references deal with calculations relating to scattering fields, in order to implement a system that inputs CAD files. Haynes would modify the combination of Bruno 1 and Bruno 2 by allowing the system to accept 
The combination of Bruno 1, Bruno 2 and Haynes does not explicitly teach generate a residual of the improved surface field component based on an incident field; and
Perez teaches generate a residual of the improved surface field component based on an incident field; and (Page 208 Figure 7.3, as the number of iterations goes up a residual of the surface is improved based on the field applied)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bruno 1 and Bruno 2 with Perez as the references deal with calculations relating to scattering fields, in order to implement a system that uses a residual of the improved surface. Perez would modify the combination of Bruno 1 and Bruno 2 by allowing the system to use a residual from each surface iteration. The benefit of doing so the error created by the system can be reduced. (Perez Figure 7.3)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alu et al. USPPN2016/0111782: Teaches calculating near field approximations due to a scattering field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/             Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147